          Case 3:21-cr-00946-JLS Document 13 Filed 04/12/21 PageID.25 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No.: 21CR0946-JLS
12                                      Plaintiff,
                                                     ORDER CONTINUING MOTION
13   v.                                              HEARING/TRIAL SETTING

14   ELVERT AARON OLGUIN,
15                                    Defendant.
16
17           Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion Hearing/Trial
18   Setting presently scheduled for June 16, 2021 shall be continued to May 21, 2021 at 1:30
19   p.m. The Court finds the delay attributable to the continuance to be excludable pursuant
20   to 18 U.S.C. § 3161(h)(1)(D) and in the interest of justice for the reasons set forth in the
21   Order of the Chief Judge No. 60 and subsequent related orders.
22           IT IS SO ORDERED.
23   Dated: April 12, 2021
24
25
26
27
28


                                                                                     21CR0946-JLS
